ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
LinQuest Corporation                          )      ASBCA No. 58879
                                              )
Under Contract No. FA8808-06-C-0002           )

APPEARANCES FOR THE APPELLANT:                       Erin B. Sheppard, Esq.
                                                     Elizabeth A. Ferrell, Esq.
                                                      McKenna Long & Aldridge LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Srikanti Schaffner, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Carson, CA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 11 April2014




                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58879, Appeal ofLinQuest
Corporation, rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals